DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curioni (2,841,235).
	With respect to claim 1, Curioni teaches an apparatus (Figures 3-5) for attenuating a sound level comprising: an enclosure (could be entirely of #20, or enclosure formed by shell #20, and first and second of adjacent baffles #24 in a flow direction) comprising an inlet (could be inlet #21, or opening #25 in first baffle #24 in the flow direction) and an outlet (could be outlet #22, or opening #25 in second baffle #24 in the flow direction); and an exhaust flow director (27/28), positioned within the enclosure (could be entirely of #20, or enclosure formed by shell #20, and first and second of adjacent baffles #24 in a flow direction) and fluidly coupled to the inlet (could be inlet #21, or opening #25 in first baffle #24 in the flow direction) and the outlet (could be outlet #22, or opening #25 in second baffle #24 in the flow direction), comprising a plurality of overlapping vanes (28).  
	With respect to claim 2, Curioni teaches wherein the plurality of overlapping vanes (28) direct exhaust flow into regions (Figure 5, defined by outer circumferential region of vanes #28 having counter-clockwise flow, and inner circumferential region of vanes #28 having clockwise flow) having counter directed flow directions.  
	With respect to claim 3, Curioni teaches wherein the enclosure (20 or 20/24) has a circular cross section and the plurality of overlapping vanes (28) are formed in a circular pattern within the enclosure to form a first circular region (Figure 5, defined by outer circumferential region of vanes #28 having counter-clockwise flow) and a second circular region (inner circumferential region of vanes #28 having clockwise flow), where exhaust flow in the first circular region is counter-clockwise and exhaust flow in the second circular region is clock-wise, or vice versa.  
	With respect to claim 4, Curioni teaches wherein the exhaust inlet (25) comprises a plenum (space between first of baffles #24 and 27 in a flow direction) for directing the exhaust flow tangential to the first circular region (Figure 5, defined by outer circumferential region of vanes #28 having counter-clockwise flow).  
	With respect to claim 5, Curioni teaches wherein the outlet (opening #25 in second baffle #24 in the flow direction) is proximate a center of the second circular region (Figure 5, inner circumferential region of vanes #28 having clockwise flow).  
	With respect to claim 6, Curioni teaches wherein each vane (28) in the plurality of overlapping vanes are spaced from each adjacent vane (28) to form a gap through which exhaust flows (seen in Figures 4-5).  
	With respect to claim 7, Curioni teaches wherein the gap (Figures 4-5, defined by gap between vanes #28) is uniform or non-uniform.  
	With respect to claim 8, Curioni teaches wherein the vanes (28) are flat or curved.  
	With respect to claim 9, Curioni teaches wherein the enclosure (20 or 20/24) is circular or rectangular.  
	With respect to claim 10, Curioni teaches wherein the plurality of overlapping vanes (28) are arranged in a conical pattern or a spherical pattern.  
	With respect to claim 11, Curioni teaches further comprising a plurality of enclosures (one enclosure is formed by shell #20, and first and second of adjacent baffles #24 in a flow direction; and other enclosure is formed by shell #20, and second and third of adjacent baffles #24 in a flow direction) fluidly coupled to one another and each enclosure comprising an exhaust flow director (27/28).  
	With respect to claim 12, Curioni teaches wherein the exhaust flow director (27/28) comprises twin overlapping vane assemblies (note two sets of deflectors #27/28 on either side of second of three plates #24 in a flow direction).
	With respect to claim 13, Curioni teaches an apparatus (Figures 3-5) for attenuating a sound level comprising: a circular enclosure (could be entirely of #20, or enclosure formed by shell #20, and first and second of adjacent baffles #24 in a flow direction) comprising an inlet (could be inlet #21, or opening #25 in first baffle #24 in the flow direction) and an outlet (could be outlet #22, or opening #25 in second baffle #24 in the flow direction); and an exhaust flow director (27/28), positioned within the enclosure (could be entirely of #20, or enclosure formed by shell #20, and first and second of adjacent baffles #24 in a flow direction) and fluidly coupled to the inlet (could be inlet #21, or opening #25 in first baffle #24 in the flow direction) and the outlet (could be outlet #22, or opening #25 in second baffle #24 in the flow direction), comprising a plurality of overlapping vanes (28) formed in a circular pattern within the enclosure (20 or 20/24) to form a first circular region (Figure 5, defined by outer circumferential region of vanes #28 having counter-clockwise flow) and a second circular region (inner circumferential region of vanes #28 having clockwise flow), where the exhaust flow in the first circular region is counter- clockwise and the exhaust flow in the second circular region is clock-wise, or vice versa.  
	With respect to claim 14, Curioni teaches wherein the inlet (25) comprises a plenum (space between first of baffles #24 and 27 in a flow direction) for directing the exhaust flow tangential to the first circular region (Figure 5, defined by outer circumferential region of vanes #28 having counter-clockwise flow).  
	With respect to claim 15, Curioni teaches wherein the outlet (opening #25 in second baffle #24 in the flow direction) is proximate a center of the second circular region (Figure 5, inner circumferential region of vanes #28 having clockwise flow).  
	With respect to claim 16, Curioni teaches wherein each vane (28) in the plurality of overlapping vanes are spaced from each adjacent vane (28) to form a gap through which exhaust flows (seen in Figures 4-5).  
	With respect to claim 17, Curioni teaches wherein the gap (Figures 4-5, defined by gap between vanes #28) is uniform or non-uniform.  
	With respect to claim 18, Curioni teaches wherein the vanes (28) are flat or curved.  
	With respect to claim 19, Curioni teaches wherein the plurality of overlapping vanes (28) are arranged in a conical pattern or a spherical pattern.  
	With respect to claim 20, Curioni teaches further comprising a plurality of enclosures (one enclosure is formed by shell #20, and first and second of adjacent baffles #24 in a flow direction; and other enclosure is formed by shell #20, and second and third of adjacent baffles #24 in a flow direction) fluidly coupled to one another and each enclosure comprising an exhaust flow director (27/28).  
	With respect to claim 21, Curioni teaches wherein the exhaust flow director (27/28) comprises twin overlapping vane assemblies (note two sets of deflectors #27/28 on either side of second of three plates #24 in a flow direction).
Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fluggler (6,089,347).
	With respect to claim 22, Fluggler teaches an apparatus (Figure 1, #10) for attenuating a sound level comprising: a rectangular enclosure (21) comprising an inlet (22) and an outlet (26); and an exhaust flow director (36/38/40) positioned within the enclosure (21) and fluidly coupled to the inlet (22) and the outlet (26) and comprising a plurality of overlapping vanes (36/38/40) formed in a linear pattern within the enclosure (21) to form a first region (region on one side of vanes #36/38/40 assembly) and a second region (region on other side of vanes #36/38/40 assembly), where the exhaust flow (62) in the first region (region on one side of vanes #36/38/40 assembly) is in a first direction and the exhaust flow (62) in the second region (region on other side of vanes #36/38/40 assembly) is in a second direction, where the first and second directions are substantially opposite directions.  It is noted that the main arrows indicating exhaust flow #62 create a 90° angle, which is considered substantially opposite, but in practice, during operation, some exhaust will be deflected 180° from each other so as to fill corner spaces formed between baffles #30 and sidewall of casing #21, defining first and second directions which are completely opposite (and substantially opposite a claimed) from one another
	With respect to claim 23, Fluggler teaches wherein each vane (36/38/40) in the plurality of overlapping vanes are spaced from each adjacent vane to form a gap (81/81’/82) through which exhaust flows.  It is noted that at least some exhaust gas will flow through part of the gaps. 
	With respect to claim 24, Fluggler teaches wherein the gap (81/81’/82)  is uniform or non-uniform.  
	With respect to claim 25, Fluggler teaches wherein the vanes (36/38/40) are flat or curved (Col. 6, Lines 50-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to overlapping vane muffler are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/
Primary Examiner, Art Unit 2837